DETAILED ACTION
	This Office Action is in reply to Applicant’s IDS submission filed on Apr 5, 2022 and Apr 6, 2022 for application number 17/310,620. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	The information disclosure statement(s) filed Apr 5, 2022 and Apr 6, 2022 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.
Regarding the cited references, the examiner notes that the closest prior art reference is deemed to be Ohashi et al (US 2017/0152509, already of record). Ohashi teaches a vessel for receiving an aliquot of a fluid sample and a plurality of magnetic beads therein (see Ohashi: “a container 10 includes a liquid sample 31, magnetic body particles 71”, [0022]; Fig 1A-1C); a bead collection probe configured to be disposed against an inner surface of a wall of the vessel (see Ohashi: and a magnetic solid body 60”, [0022]; Fig 1A-1C; Fig 1C shows the magnetic solid body being disposed against an inner surface of a wall of the vessel); and a magnet external to the vessel for selectively establishing a magnetic field within the vessel, the plurality of magnetic beads accumulating on the bead collection probe in the presence of the established magnetic field (see Ohashi: “the magnetic solid body 60 and the magnetic body particles 71 become attracted toward the inner wall surface of the container in an area around a magnet 9 brought closer the outer wall surface of the container.”, [0047]; Fig 1A-1C; the examiner notes that Fig 1C shows that the bead accumulate on the magnetic body). Ohashi does not teach a mechanical translator for selective and coordinate upwards translation of the components and attached magnetic beads, nor a method of doing the same.
The IDS-cited Tajima reference describes a system for controlling and manipulating magnetic particles in a fluid. The Tajima reference describes a fluid removal structure, a magnet and a mechanical translator for moving the fluid removal structure and the magnet during manipulation of magnetic particles such that the fluid removal structure can be removed from the vessel. 
However, the examiner has not found motivation or rationale for combining the two structures. The magnetic solid body of Ohashi is dissimilar to the fluid removal structure of Tajima as the magnetic solid body of Ohashi is not intended to be removed from the vessel but rather it is designed to remain within the vessel and act as a capture device that increases magnetic capture potential of the magnet (see Ohashi: [0046]-[0050]). Thus, there is no rationale for modifying the magnetic solid body of Ohashi to be removed along with the magnetic particles by use of the mechanical translational structure of Tajima. 

Allowable Subject Matter
Claim(s) 1-3, 6-9, 13-14, 18-24, 26-31 and 33-34 remain allowable for the same reasons stated in the previous Notice of Allowability. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798